FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


XIBIN WU,                                        No. 12-72139

               Petitioner,                       Agency No. A099-062-581

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Xibin Wu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from the immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the REAL ID Act standards governing adverse credibility determinations.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in her testimony regarding her inability to register her

marriage. See id. at 1048. In the absence of credible testimony, Wu’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Wu’s CAT claim is based on the same testimony the agency found

not credible, and she did not establish a clear probability that she will be tortured if

she returns to China, her CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                            2                                     12-72139